Citation Nr: 0938938	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additionally delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran has recently provided testimony that he began 
receiving treatment for low back pain from the VA Medical 
Center (VAMC) in Portland, Oregon and Vancouver, Washington 
in the 1990's.  He has also provided relevant VA diagnostic 
records from the Portland VAMC, dated from March to October 
2008.  Therefore, while the record does reflect that an 
unsuccessful effort was made by the RO to obtain any VA 
treatment records for the Veteran in the possession of the 
Vancouver, Washington VAMC for the period of July 1946 to 
July 1947, in light of the testimony and records noted above, 
the Board finds that it is likely that the Portland, Oregon 
and/or Vancouver, Washington VAMC are in the possession of 
additional relevant treatment records for the Veteran that 
are not currently of record.  Therefore, the Board finds that 
the Veteran's claim must be remanded so that an effort may be 
made to obtain these records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The records provided by the Veteran from the Portland VAMC 
were also submitted without a waiver of the RO's initial 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).  

In addition, the record reflects that with the exception of 
the Veteran's separation medical record, the Veteran's 
service treatment records have not been located, and are 
presumed to have been destroyed as a result of a fire while 
in the custody of the government.  Therefore, there is a 
heightened duty to assist the Veteran with respect to this 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
addition, there is current evidence of low back disability 
and the Veteran has indicated that he injured his back during 
service in part as a result of carrying heavy radio equipment 
on his back as a radio operator during World War II, with low 
back symptoms continuing thereafter, and his statements are 
competent evidence of the incurrence and continuation of 
symptoms of low back pain.  Consequently, while this case is 
in remand status, the Board finds that the Veteran should be 
afforded a VA examination to determine whether it is at least 
as likely as not that any current low back disorder is 
related to active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain all of the Veteran's VA 
treatment records concerning the his 
back from the Portland, Oregon VAMC and 
Vancouver, Washington VAMC from his 
discharge from service to the present.

2.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated 
studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any low back disorder is 
related to the Veteran's service, 
including the Veteran's carrying of 
heavy radio equipment on his back as a 
radio operator during World War II.  

In giving this opinion, the examiner 
should note the Veteran's medical 
discharge report dated in July 1946 
(located on the right flap), as well as 
all other evidence of record, including 
the Veteran's lay assertions, including 
his testimony.

A complete rationale must be provided 
for all opinions or conclusions 
reached.  

2.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing all additional evidence 
received since the most recent 
supplemental statement of the case, and 
given an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



